Third District Court of Appeal
                               State of Florida

                      Opinion filed December 15, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2067
                      Lower Tribunal No. F91-29266
                          ________________


             Andrew Marshall a/k/a Henry Fountain,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Carmen Cabarga, Judge.

     Andrew Marshall, a/k/a Henry Fountain, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, LINDSEY, and LOBREE, JJ.

     PER CURIAM.
     Andrew James Marshall a/k/a/ Henry Fountain appeal’s the lower

court’s denial of his motion to correct illegal sentence pursuant to Florida

Rule of Criminal Procedure 3.800. Because his motion is successive, we

affirm. Marshall v. State, 235 So. 3d 879 (Fla. 3d DCA 2017); Marshall v.

State, 224 So. 3d 229 (Fla. 3d DCA 2017).

     Affirmed.




                                     2